PER CURIAM.
Defendant in a mortgage foreclosure proceeding seeks review by interlocutory appeal of an order denying her motion to set aside the foreclosure sale on the ground that it was prematurely held at an hour earlier than she expected and because the price bid was inadequate.
We have carefully reviewed the evidence adduced at the hearing on appellant’s motion to set aside the sale. From this evidence we conclude that appellant has failed to demonstrate an abuse of discretion by the trial court in its rendition of the order here assaulted. The order is accordingly affirmed and this appeal dismissed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.